Case 1:18-cv-01169-KG-LF Document9 Filed 03/20/19 Page 1 of 2

AQ 440 (Rev. 06/12) Summons in a Civif Action

 

UNITED STATES DISTRICT COURT

tor the

District of New Mexica

Tammy Simpson, Individually and Marvin Charley, ) -

Individually, Husband and Wife, and Tammy )
Simpson, as Guardian and Next Friend of P.S. and )
B.C., Minor Children }

Plaintiffis) ) .

v, } Civil Action No, 1:18-0v-01169 KK-LF
United States of America, et al. }
)
)
Defendant(s) )
ALIAS

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and uddress) Sara Michaels, M.D.
1405 N.Buena Vista Avenue
Farmington, NM 87404

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Theodore W. Barudin, Esq.
Barudin Law Firm, P.C.
7900 Menaul Bivd. NE
Albuquerque, NM 87110

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Monday, February 11, 2019

 
Case 1:18-cv-01169-KG-LF Document9 Filed 03/20/19 Page 2 of 2

AO 440 (Rev, 06/12) Sununons in a Civil Action (Page 2)

Civil Action No, 1:48-cv-01169 KK-LF

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for (name of individual and title, if any) Sara Nh; ‘hae 5, M, b,
was received by me on (date) Ab rdiws o f, 2019

JA I personally served the summons on the individual at (place) | { O05 N. Buena Dy st A
AURAL Thun glory, Muu exrco — onidater pryanch *f, AO/F +0

CT left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

On (date) , and mailed a copy to the individual’s last known address; or
{1 I served the summons on fname of individual) . who is
designated by law to accept service of process on behalf of (aame of organization)
ON (date) : oF
O} Freturned the summons unexecuted because : OF
O Other (specifi):
ov 115.00
My fees are $ | } 5 = for travel and $ for services, for a total of $ 0.00

| declare under penalty of perjury that this information is true.

Date: 3B-§14 Gai dl?

Server's stynatire

Marea Willams Private hows Serer

Printed name and title

40 Bex 15lee Gall Mp, Musthenco
shiver ‘s addre: ey

Additional information regarding attempted service, etc:
